 Case 2:18-cv-13402-BAF-APP ECF No. 4 filed 01/30/19                       PageID.14      Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DAIMEON MOSLEY,
                                                         Case Number 18-cv-13402
                Plaintiff,                               Honorable Bernard A. Friedman
v.

SAKS FIFTH AVENUE LLC,

          Defendant.
___________________________/

                        ORDER OF VOLUNTARY DISMISSAL

        On January 28, 2019, Plaintiff filed a notice of voluntary dismissal of its

claims against the defendant [ECF No. 3]. The defendant has not answered or

otherwise responded to the complaint. The Court therefore will dismiss the case.

Fed. R. Civ. P. 41(a)(1)(A)(i).

        Accordingly, it is ORDERED that the case is DISMISSED without

prejudice.

                                                    s/Bernard A. Friedman
Dated: January 30, 2019                             BERNARD A. FRIEDMAN
Detroit, Michigan                                   SENIOR UNITED STATES DISTRICT JUDGE


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on January 30, 2019.

                                                    s/Johnetta M. Curry-Williams
                                                    Case Manager
